DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/882,495 filed 05/24/2020.

2.	This office action is based upon claims received on 06/10/2022, which replace all prior or other submitted versions of the claims.
	- Claims 3, 6 are marked cancelled.
	- Claims 1, 4, are amended.
- Claims 1,2,4,5,7-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/CN2017/119507 filed 12/28/2017 in relationship to Application/Control Number: 16/882,495.

Response to Remarks/Arguments
5.           Applicant's remarks & arguments, see page 7-10, filed on 06/10/2022, with respect to Remarks have been acknowledged.
6.           Applicant's remarks & arguments, see page 7, filed on 06/10/2022, with respect to Claim Objections have been considered in light of applicant’s claim amendment(s).  The objections to Claims 1 and 4 have been withdrawn. 
7.           Applicant's remarks & arguments, see page 7-9, filed on 06/10/2022, with respect to 35 U.S.C. §103 have been considered in light of applicant’s claim amendment(s) as well as applicant’s persuasive, pointed arguments and remarks, specifically applicant’s remarks & arguments Page 8 (ln 15-24), Page 9 (ln 4-5), Page 9 (ln 12-23). The rejections of Claims 1,2,4,5,7-20 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).
Allowable Subject Matter
8.	Independent Claim 1, via dependency Claims 2, 7-20 (renumbered 1-16); Independent Claim 4 (renumbered 17), via dependency Claims 5 (renumbered 18), are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no prior art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  

    PNG
    media_image1.png
    39
    391
    media_image1.png
    Greyscale

wherein PLc is the path loss, nrs-Power is the transmission power of the downlink NRS transmitted by the base station, nrs-PowerOffsetNonAnchor is a non-anchor power offset of the downlink NRS, and the NRSRP is actual received power, measured by a physical layer of the [[LE]] NB-IoT device, of the downlink NRS;

For Claim 4 (renumbered 17), in conjunction and in combination with other noted and recited Claim 4 (renumbered 17) limitations:

    PNG
    media_image2.png
    26
    371
    media_image2.png
    Greyscale

wherein PLc is the path loss, nrs-Power is the transmission power of the downlink NRS transmitted by the base station, nrs-PowerOffsetNonAnchor is a non-anchor power offset of the downlink NRS, and the NRSRP is actual received power, measured by a physical layer of the [[LUE]] NB-loT device, of the downlink NRS;

9.	The closest prior art found, is as follows:
(a) 3GPP TSG RAN WG1 Meeting #86bis, Source to WG: ZTE R1-1609827 Lisbon, Portugal, 10th - 14th October 2016, which is directed generally to Uplink power control, UE behavior and the setting of the UE Transmit power for a Narrowband Physical Uplink Shared Channel (NPUSCH) transmission, and discloses: 
That a parameter PLc is the downlink path loss estimate calculated in the UE for serving cell in dB and  PLc = nrs-Power – higher layer filtered NRSRP for anchor carrier, while PLc  = nrs-Power + nrs-PowerOffsetNonAnchor – higher layer filtered NRSRP for non-anchor carrier, where nrs-Power and nrs-PowerOffsetNonAnchor are provided by higher layers (3GPP – Section 16.2.1.1.1 – UE Behavior, Page 2 (ln 25-29));
For anchor carrier, the downlink narrowband reference-signal transmit power is given by the parameter nrs-Power provided by higher layers. For non-anchor carrier, the downlink narrowband reference-signal transmit power is calculated by nrs-Power + nrs-PowerOffsetNonAnchor, where nrs-Power and nrs-PowerOffsetNonAnchor are provided by higher layer (3GPP – Section 16.2.2 – Downlink power allocation, Page 3 (ln 9-12));
(b) Fu et. al (US-20140135055-A1), which is directed to an apparatus and method for controlling transmitting power in a carrier aggregation system across the evolved Node B (eNBs), and discloses:
 That PLc is a path loss computed by UE through a formula which subtracts the RSRP (reference signal received power) measured by the UE from the transmitting power of CRS (cell reference symbol), wherein the transmitting power of the cell reference symbol is read from the system information by the UE (¶0048);
The path loss from the PCell eNB to the UE is computed, by subtracting the RSRP of the PCell from the transmitting power of the cell reference symbol of the PCell. The UE reads the signaling for configuring the secondarily primary cell of the Scell eNB or reads the system information of the SCell, to obtain the transmitting power of the cell reference symbol of the secondarily primary cell; and measures the cell reference symbol of the secondarily primary cell to obtain the RSRP (FU - ¶0048); 
(c) GAO et. al (US-20160183195-A1), which is directed to the field of communications and a method and device for controlling uplink power, and discloses: 
A UE obtains a reference signal received power according to downlink data, and determines the PL corresponding to the one uplink carrier according to the reference signal received power, a pre-configured higher-layer filter parameter, and a reference signal power corresponding to the reference carrier, where the higher-layered filtered RSRP is obtained by higher-layer filtering the reference signal received power according to a higher-layer filter coefficient Fn = (1-a)*(Fn-1) + a*Mn…a= ½(k/4) k represents the higher-layer filter coefficient (¶0223, ¶0224);
10.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414
06/28/2022




/REBECCA E SONG/Primary Examiner, Art Unit 2414